Exhibit 10.1

CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of April 2, 2012 (the “Amendment Date”), is by and among FOSSIL, INC., a
Delaware corporation (the “Borrower”), FOSSIL INTERMEDIATE, INC., a Delaware
corporation (“Fossil Intermediate”), FOSSIL TRUST, a business trust formed under
the Delaware Business Trust Act (and now existing as a statutory trust under the
Delaware Statutory Trust Act), FOSSIL PARTNERS, L.P., a Texas limited
partnership (“Fossil Partners”), ARROW MERCHANDISING, INC., a Texas corporation
(“Arrow”), FOSSIL STORES I, INC., a Delaware corporation (“Fossil Stores”),
FOSSIL HOLDINGS, LLC, a Delaware limited liability company (“Fossil Holdings”),
FOSSIL INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“Fossil
International”), SKAGEN DESIGNS, LTD., a Nevada corporation (“Skagen US”), the
Lenders who are party to the Credit Agreement (as hereinafter defined) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
Administrative Agent for the Lenders.

R E C I T A L S:

A.     The Borrower, the Subsidiary Guarantors and the Administrative Agent are
parties to that certain Credit Agreement dated as of December 17, 2010 (as the
same may be amended, restated, increased, modified, extended or renewed from
time to time, the “Credit Agreement”).

B.     The Borrower, Fossil Europe B.V. (“Fossil Europe”) and Fossil (East)
Limited (“Fossil East”), as buyers, are parties to that certain Purchase
Agreement, dated as of January 9, 2012, with Skagen US, Skagen Designs Limited
(“Skagen HK”), the stockholders of Skagen US, Skagen HK and Skagen Designs
Holding A/S (“Skagen Europe”), as sellers, and Charlotte K. Jorst, as
representative of the sellers (the “Skagen Purchase Agreement”), pursuant to
which (i) the Borrower is purchasing all of the issued and outstanding Capital
Stock of Skagen US, (ii) Fossil East is purchasing all of the issued and
outstanding Capital Stock of Skagen HK, and (iii) Fossil Europe is purchasing
all of the issued and outstanding Capital Stock of Skagen Europe (which
purchases are hereinafter collectively called the “Skagen Acquisition”). The
Skagen Acquisition is being consummated substantially concurrently herewith. The
Borrower has requested that the Lenders consent to the Skagen Acquisition.

C.     In connection with the Skagen Acquisition, the Borrower, the Subsidiary
Guarantors, the Lenders and the Administrative Agent desire to amend the Credit
Agreement to, among other things, (i) increase the aggregate amount of the
Revolving Credit Commitment of all Lenders from $300,000,000 to $350,000,000,
(ii) provide for an uncommitted $50,000,000 Incremental Revolving Credit
Commitment, and (iii) extend the stated maturity date of the Revolving Credit
Commitment and Revolving Credit Loans from December 17, 2013 to December 17,
2014.

NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Credit Agreement.

 



--------------------------------------------------------------------------------

ARTICLE II

CONSENT

SECTION 2.1 Skagen Acquisition. Subject to the succeeding proviso and
notwithstanding the terms and provisions of Section 11.3 of the Credit
Agreement, the Lenders hereby consent to the Skagen Acquisition for purposes of
Section 11.3 of the Credit Agreement; provided, however, that (a) such consent
is conditioned upon the Skagen Acquisition resulting in the acquisition by the
Borrower, Fossil East and Fossil Europe of all issued and outstanding Capital
Stock of Skagen US, Skagen HK and Skagen Europe, respectively, and otherwise
being consummated in all material respects in accordance with the Skagen
Purchase Agreement and the other Skagen Acquisition Agreements and (b) neither
the Administrative Agent nor any Lender consents to, or waives any right or
remedy it may have under the Credit Agreement or other Loan Documents with
respect to, any Default or Event of Default that may exist or occur directly or
indirectly as a result of or in connection with the consummation of the Skagen
Acquisition (other than a Default or Event of Default under Section 11.3 of the
Credit Agreement that would result from the Skagen Acquisition but for the
consent of the Lenders contained in this Section 2.1).

ARTICLE III

AMENDMENTS TO THE CREDIT AGREEMENT

SECTION 3.1 Addition of New Defined Terms. Section 1.1 of the Credit Agreement
is hereby amended to add the following defined terms and their related
definitions, which defined terms shall appear in alphabetical order in
Section 1.1:

“First Amendment Date” means April 2, 2012 (the effective date of that certain
Consent and First Amendment to Credit Agreement by and among the Borrower, the
Subsidiary Guarantors, the Lenders and the Administrative Agent).

“Increased Amount Date” has the meaning assigned thereto in Section 5.15.

“Incremental Lender” has the meaning assigned thereto in Section 5.15.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.15.

“Incremental Revolving Credit Loans” has the meaning assigned thereto in
Section 5.15.

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.15.

“Lender Joinder Agreement” means a joinder agreement in form and substance
satisfactory to the Administrative Agent and executed by an Incremental Lender
in connection with Section 5.15.

SECTION 3.2 Amendment to Definition of “Change in Law”. The definition of the
term “Change in Law” is hereby amended and restated to read in its entirety as
follows:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation,

 

Page 2



--------------------------------------------------------------------------------

implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued by any Governmental Authority (including any
regulatory authority) in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

SECTION 3.3 Amendment to Definition of “Maturity Date”. The definition of the
term “Maturity Date” is hereby amended and restated to read in its entirety as
follows:

“Maturity Date” means the earliest to occur of (a) December 17, 2014, (b) the
date of termination of the entire Revolving Credit Commitment by the Borrower
pursuant to Section 2.5, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 12.2(a).

SECTION 3.4 Amendment to Definition of “Revolving Credit Commitment”. The
definition of the term “Revolving Credit Commitment” is hereby amended and
restated to read in its entirety as follows:

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans for the account of the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 5.15) and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Loans, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 5.15). The aggregate Revolving
Credit Commitment of all Lenders on the First Amendment Date is $350,000,000,
and the Revolving Credit Commitment of each Lender as of the First Amendment
Date is as set forth on Schedule 1.1C.

SECTION 3.5 Amendment to Definition of “Revolving Credit Facility”. The
definition of the term “Revolving Credit Facility” is hereby amended and
restated to read in its entirety as follows:

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such Revolving Credit Facility
established pursuant to Section 5.15).

SECTION 3.6 Amendment to Definition of “Revolving Credit Loan”. The definition
of the term “Revolving Credit Loan” is hereby amended and restated to read in
its entirety as follows:

“Revolving Credit Loan” means any loan made to the Borrower pursuant to the
Revolving Credit Facility (including any such loan resulting from any increase
in the Revolving Credit Facility pursuant to Section 5.15).

 

Page 3



--------------------------------------------------------------------------------

SECTION 3.7 Addition of New Section 5.15. A new Section 5.15 is hereby added to
the Credit Agreement, which Section 5.15 shall appear immediately following
existing Section 5.14 of the Credit Agreement and shall read in its entirety as
follows:

Section 5.15. Incremental Revolving Credit Loans. At any time during the period
commencing after the First Amendment Date and continuing through and including
the date that is 120 days prior to the Maturity Date, the Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more increases in the aggregate Revolving Credit Commitment (each an
“Incremental Revolving Credit Commitment”) to make incremental revolving credit
loans (any such increase, an “Incremental Revolving Credit Increase” and such
revolving credit loans, the “Incremental Revolving Credit Loans”); provided that
(a) the total aggregate amount of all such Incremental Revolving Credit
Commitments shall not (as of any date of incurrence thereof) exceed $50,000,000
and (b) the total aggregate amount of each Incremental Revolving Credit
Commitment shall not be less than a minimum principal amount of $15,000,000 or,
if less, the remaining amount permitted pursuant to clause (a) preceding. Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that any Incremental Revolving Credit Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent. The Borrower may
invite any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent, to provide
a Incremental Revolving Credit Commitment (any such Person, subject to the
succeeding proviso, an “Incremental Lender”); provided, however, that no such
Person may be an Incremental Lender unless such Person meets all of the
requirements of an assignee of the rights and obligations of a Lender under
Section 14.10(b) of this Agreement. Any Lender or any Incremental Lender offered
or approached to provide all or a portion of any Incremental Revolving Credit
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Credit Commitment. Any Incremental Revolving Credit
Commitment shall become effective as of such Increased Amount Date; provided
that:

(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (A) any Incremental Revolving Credit
Commitment, (B) the making of any Incremental Revolving Credit Loans pursuant
thereto and (C) any Permitted Acquisition consummated in connection therewith;

(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a pro forma basis with the financial covenants set
forth in Section 10.1, Section 10.2 and Section 10.3 of this Agreement both
before and after giving effect to (A) any Incremental Revolving Credit
Commitment, (B) the making of any Incremental Revolving Credit Loans pursuant
thereto and (C) any Permitted Acquisition consummated in connection therewith;

(iii) each Incremental Revolving Credit Commitment (and the Incremental
Revolving Credit Loans made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;

(iv) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth the relevant Lender Joinder Agreement):

 

Page 4



--------------------------------------------------------------------------------

(A) such Incremental Revolving Credit Increase shall mature on the Maturity
Date, shall bear interest at the rate applicable to the Revolving Credit Loans
and shall be subject to the same terms and conditions as the Revolving Credit
Loans, except for the payment of any upfront fees, arrangement fees or similar
fees which may be required in connection with or as a condition to any Lender’s
or Incremental Lender’s agreement to provide an Incremental Revolving Credit
Commitment;

(B) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) in accordance with their revised Revolving Credit Commitment
Percentages (and the Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Increase) agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and

(C) except as may be provided in this Section 5.15 above, all of the other terms
and conditions applicable to such Incremental Revolving Credit Increase shall
be, except to the extent as may be otherwise provided in this Section 5.15,
identical to the terms and conditions applicable to the existing Revolving
Credit Facility;

(v) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(vi) such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.15); and

(vii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Revolving Credit Increase and a certificate
certifying that, both before and after giving effect to such Incremental
Revolving Credit Increase, all representations and warranties contained in this
Agreement and the other Loan Documents are true and correct as provided in
Section 6.2(a)) reasonably requested by Administrative Agent in connection with
any such transaction.

SECTION 3.8 Amendment to Section 10.4. The first sentence of Section 10.4 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

Page 5



--------------------------------------------------------------------------------

Permit the aggregate amount of all Capital Expenditures during any Fiscal Year
to exceed (a) $200,000,000 during Fiscal Year 2012, and (b) $150,000,000 during
each Fiscal Year thereafter.

SECTION 3.9 Amendment to Section 11.2. Section 11.2 of the Credit Agreement is
hereby amended to add a new sentence to the end of such section (immediately
preceding existing Section 11.3), which new sentence shall read in its entirety
as follows:

Notwithstanding the foregoing, none of the foregoing Permitted Liens referred to
in this Section 11.2 above shall attach to, affect or encumber any Capital Stock
of any Subsidiary.

SECTION 3.10 Amendment to Clause (g) of Section 14.2. Clause (g) of Section 14.2
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

(g) except as otherwise permitted by this Section 14.2, change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

SECTION 3.11 Addition to Section 14.2. Section 14.2 of the Credit Agreement is
further amended to add the following new sentence thereto, which sentence shall
appear at the end of Section 14.2 and immediately preceding existing
Section 14.3:

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 14.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.15 (including, without limitation, as applicable, (A) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (B) to include each
Incremental Revolving Credit Increase in any determination of (1) Required
Lenders or (2) similar required lender terms applicable thereto); provided that
no such amendment or modification shall result in any increase in the amount of
any Lender’s Revolving Credit Commitment or any increase in any Lender’s
Revolving Credit Commitment Percentage, in each case, without the written
consent of such affected Lender.

SECTION 3.12 Amendments to Section 14.10(b). Section 14.10(b) of the Credit
Agreement is hereby amended as follows:

(a) Clause (v) of Section 14.10(b) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

            (v) No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any other Credit Party or any of the Borrower’s
Subsidiaries or Affiliates or (B) to any Defaulting Lender or any of its
Subsidiaries or Affiliates or to any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

 

Page 6



--------------------------------------------------------------------------------

(b) A new clause (vii) is hereby added to Section 14.10(b) of the Credit
Agreement immediately succeeding clause (vi) thereof, which clause (vii) shall
read in its entirety as follows:

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
which constitute a part of the Obligations then owed by such Defaulting Lender
to the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this clause (vii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c) The penultimate sentence of Section 14.10(b) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 3.13 Addition of Section 14.24. A new Section 14.24 is hereby added to
the Credit Agreement, which Section 14.24 shall read in its entirety as follows:

 

Page 7



--------------------------------------------------------------------------------

Section 14.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the non-Defaulting Lenders (i.e., the Lenders other
than the Defaulting Lenders) in accordance with their respective Revolving
Credit Commitment Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that (A) the
conditions set forth in Section 6.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate principal amount of
outstanding Revolving Credit Loans and participations in L/C Obligations and
Swingline Loans of any such non-Defaulting Lender to exceed such Lender’s
Revolving Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(ii) Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (A) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s fronting exposure with respect to Swingline Loans and
(B) second, cash collateralize the Issuing Lender’s fronting exposure with
respect to Letters of Credit in accordance with the procedures set forth in
Section 3.1(b).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, then the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Credit Commitment Percentage of each Lender (without giving effect to
Section 14.24(a)(i)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Page 8



--------------------------------------------------------------------------------

SECTION 3.14 Addition of Schedule 1.1(C). A new Schedule 1.1(C) is hereby added
to the Credit Agreement, which Schedule 1.1(C) shall read in its entirety as set
forth on First Amendment Schedule 1 attached hereto and incorporated herein by
reference.

SECTION 3.15 Supplemental Schedules relating to the Skagen Acquisition. The
Credit Parties, the Lenders and the Administrative Agent hereby agree that the
applicable Schedules to the Credit Agreement are supplemented to reflect the
supplemental information relating to Skagen US, in each case as specified in
First Amendment Schedule 2 attached hereto and incorporated herein by reference.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the condition precedent that the Administrative Agent
shall have received each of the following in form and substance reasonably
satisfactory to the Administrative Agent:

(a) this Amendment as duly executed by each party hereto;

(b) a true, correct and complete copy of the Skagen Purchase Agreement and the
other Skagen Acquisition Agreements;

(c) the Third Party Payoff Letters (as such term is defined in the Skagen
Purchase Agreement) and Lien releases in recordable form which are adequate to
release all Liens securing the indebtedness or obligations to be paid prior to
or concurrently with the consummation of the Skagen Acquisition;

(d) a Joinder Agreement executed by each of Skagen US and the other Material
Domestic Subsidiaries acquired in connection with the Skagen Acquisition;

(e) UCC, judgment and other Lien searches with respect to Skagen US and other
Material Domestic Subsidiaries acquired in connection with the Skagen
Acquisition and their assets in such jurisdictions as the Administrative Agent
may reasonably request which provide evidence that, after giving effect to the
releases of Liens in accordance with the Third Party Payoff Letters, the
property of Skagen US and such other Material Domestic Subsidiaries shall not be
subject to any Liens other than Permitted Liens;

(f) a certificate of a Responsible Officer of Skagen US and each other Material
Domestic Subsidiary acquired in connection with the Skagen Acquisition
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing this Amendment and the other Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (i) the articles or certificate of incorporation or formation,
partnership agreement, trust agreement or other applicable governing document of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (ii) the bylaws or other governing document of such Credit Party as
in effect on the First Amendment Date, (iii) resolutions duly adopted by the
board of directors (or other governing body) of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Amendment and the other Loan Documents to which it is a
party, and (iv) each certificate required to be delivered pursuant to clause
(g) of this Section 4.1 below;

 

Page 9



--------------------------------------------------------------------------------

(g) certificates as of a recent date evidencing the legal existence and good
standing of Skagen US and each other Material Domestic Subsidiary acquired in
connection with the Skagen Acquisition under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and
engages in material business and, to the extent reasonably available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Credit Party has filed required tax returns and owes no delinquent
taxes;

(h) favorable opinions of counsel to the Credit Parties addressed to the
Administrative Agent and the Lenders with respect to (i) this Amendment and the
other Loan Documents executed in connection herewith, (ii) Skagen US and the
other Material Domestic Subsidiaries acquired in connection with the Skagen
Acquisition and (iii) such other matters as the Administrative Agent shall
reasonably request; and

(i) an upfront fee in the amount of $50,000 payable by the Borrower to Wells
Fargo Bank, National Association for its own account in connection with the
increase in its Revolving Credit Commitment on the First Amendment Date, and an
amendment fee paid by the Borrower in the amount of $175,000, $105,000 of which
shall be payable to Wells Fargo Bank, National Association and $70,000 of which
shall be payable to Bank of America, N.A.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 Representations and Warranties. Each of the Credit Parties hereby
represents and warrants to the Administrative Agent and the Lenders that (a) all
representations and warranties relating to such Credit Party contained in the
Credit Agreement or any other Loan Document are true and correct as of the date
hereof as if made again on and as of the date hereof (except to the extent that
such representations and warranties were expressly, in the Loan Documents, made
only in reference to another specific date, in which case they are true and
correct as of such specific date), (b) no Default or Event of Default has
occurred and is continuing (after giving effect to this Amendment), (c) such
Credit Party has all requisite power and authority to execute and deliver this
Amendment and the other Loan Documents executed by it in accordance or in
connection with this Amendment, (d) the execution and delivery of this Amendment
and such other Loan Documents by such Credit Party has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not violate or result in any breach or contravention of any Material Contract to
which such Credit Party is a party or subject, any governing document of such
Credit Party or any Applicable Law or result in the creation of any Lien (other
than in favor of the Administrative Agent as security for the Obligations),
(e) attached hereto as First Amendment Exhibit A is a true, correct and complete
copy of the Skagen Purchase Agreement (including all exhibits and schedules
thereto) and each other material agreement or document executed and/or delivered
in connection with the Skagen Acquisition (collectively, the “Skagen Acquisition
Agreements”), and (f) substantially concurrently herewith, the Skagen
Acquisition is being consummated in all material respects in accordance with the
Skagen Purchase Agreement and the other Skagen Acquisition Agreements and, as a
result thereof, the Borrower, Fossil East and Fossil Europe have acquired all
issued and outstanding Capital Stock of Skagen US, Skagen HK and Skagen Europe,
respectively.

SECTION 5.2 Ratifications. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Credit Parties, the Lenders and the Administrative Agent agree that
the Credit Agreement and other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, receivership,
reorganization or similar laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

Page 10



--------------------------------------------------------------------------------

SECTION 5.3 Reference to Credit Agreement, etc. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, is
hereby amended so that any reference in such Loan Document to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a Loan Document.

SECTION 5.4 Effect of Amendment. Each Credit Party hereby agrees that this
Amendment shall not limit or diminish the obligations of the Borrower or any
other Credit Party under the Credit Agreement or any other Loan Document, and
each Credit Party reaffirms its obligations under the Credit Agreement and each
of the other Loan Documents to which it is a party.

SECTION 5.5 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 5.6 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD
REQUIRE THE APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS).

SECTION 5.7 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Credit Parties, the Lenders and the Administrative
Agent and their respective successors and permitted assigns, except that none of
the Credit Parties may assign or transfer any of its rights or delegate any of
its duties or obligations hereunder without the prior written consent of the
Administrative Agent and the Lenders.

SECTION 5.8 Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Executed counterparts of a signature page to
this Amendment may be delivered by facsimile or electronic messaging system, and
if so delivered shall have the same force and effect as manually signed
originals for all purposes.

SECTION 5.9 Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

SECTION 5.10 Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND ALL
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN OR AMONG THE PARTIES
HERETO AND THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF

 

Page 11



--------------------------------------------------------------------------------

THE PARTIES HERETO OR THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES HERETO OR THERETO.

SECTION 5.11 Costs and Expenses. The Borrower agrees to pay all reasonable out
of pocket costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Hunton & Williams LLP.

SECTION 5.12 Merger of Skagen HK and Skagen Europe. If Skagen HK or Skagen
Europe is a Material First-Tier Foreign Subsidiary, then the Credit Parties
shall, on or before December 31, 2012, either (a) cause (i) in the case of
Skagen HK, Skagen HK to be merged with and into Fossil East, with Fossil East
being the surviving entity in such merger, and (ii) in the case of Skagen
Europe, Skagen Europe to be merged with and into Fossil Europe, with Fossil
Europe being the surviving entity in such merger, or (b) comply with the
requirements of Section 9.11(b) of the Credit Agreement relating to the Capital
Stock of, in the case of Skagen HK, Skagen HK and, in the case of Skagen Europe,
Skagen Europe as a Material First-Tier Foreign Subsidiary. In consideration of
such agreement, and so long as no Event of Default has occurred and is
continuing, the Lenders hereby waive any requirement of Section 9.11(b) of the
Credit Agreement that Capital Stock of Skagen HK and Skagen Europe be pledged to
the Administrative Agent as security for the Obligations, except for any such
pledge as may be required on or before December 31, 2012, in compliance with
clause (b) of the preceding sentence, which requirement is not hereby waived.
Such waiver (A) relates only to the requirements of Section 9.11(b) of the
Credit Agreement, (B) is limited strictly as written in the immediately
preceding sentence, and (C) shall not be construed to constitute a waiver of, or
any consent to noncompliance with, any other term or provision of the Credit
Agreement or any other Loan Document.

SECTION 5.13 Payment of Certain Fees. The Borrower agrees to pay to the
Administrative Agent (for allocation to the applicable Lenders) on the First
Amendment Date the fees specified in clause (i) of Section 4.1 of this
Amendment.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officer(s) as of the day and year first written
above.

 

THE CREDIT PARTIES:

FOSSIL, INC.,

as the Borrower

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

FOSSIL INTERMEDIATE, INC.,

as a Credit Party and a Subsidiary Guarantor

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

Page 12



--------------------------------------------------------------------------------

FOSSIL TRUST,

as a Credit Party and a Subsidiary Guarantor

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

FOSSIL PARTNERS, L.P.,

as a Credit Party

By:   Fossil, Inc. Title:   General Partner

 

        By:   /s/ Randy S. Hyne         Name:   Randy S. Hyne         Title:  
Secretary

 

ARROW MERCHANDISING, INC.,

as a Credit Party

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

FOSSIL STORES I, INC.,

as a Credit Party and a Subsidiary Guarantor

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

FOSSIL HOLDINGS, LLC,

as a Credit Party

By:   /s/ Mike L. Kovar Name:   Mike L. Kovar Title:   Manager

 

Page 13



--------------------------------------------------------------------------------

FOSSIL INTERNATIONAL HOLDINGS, INC.,

as a Credit Party and a Subsidiary Guarantor

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

SKAGEN DESIGNS, LTD.,

as a Credit Party and a Subsidiary Guarantor

By:   /s/ Randy S. Hyne Name:   Randy S. Hyne Title:   Secretary

 

Page 14



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

AND THE LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Administrative Agent, the Swingline Lender, the Issuing Lender and a
Lender

By:   /s/ Cyndi Giles Name:   Cyndi Giles Title:   Senior Vice President

 

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Allison W. Connally Name:   Allison W. Connally Title:   Senior Vice
President

 

Page 15